___________

                                     No. 96-2149
                                     ___________

Freddie Dean Freeman,                  *
                                    *
              Appellant,            *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Arkansas Post Prison Transfer   * Eastern District of Arkansas.
Board, Chairman; John Does,     *
                                    * {NOT TO BE PUBLISHED}
           Appellees.               *
                              ___________

                        Submitted:   August 21, 1996

                            Filed:   September 30, 1996
                                     ___________

Before McMILLIAN, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Freddie D. Freeman appeals the district court's1 dismissal of his
complaint alleging a due process violation in parole proceedings.             After
carefully reviewing the record, we conclude that the dismissal was not an
abuse of discretion.       Accordingly, we affirm.     See 8th Cir. R. 47A.

     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable George Howard, Jr., United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendations of the Honorable H. David Young, United States
Magistrate Judge for the Eastern District of Arkansas.